                                                   JS-6
1
2                                                   2/27/2020
3
4
5
6
7
8                UNITED STATES DISTRICT COURT
9      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 ALECSANDRA GEORGESCO, an    Case No. 2:18-cv-07414-JAK-JEMx
   individual,
12                             ORDER RE STIPULATION
               Plaintiff,
13                             BETWEEN THE PARTIES TO (1)
         v.                    REMAND ACTION FROM
14                             FEDERAL TO STATE COURT;
   COSTCO WHOLESALE            AND (2) LIMIT PLAINTIFF’S
15 CORPORATION and DOES 1      AVAILABLE RECOVERY TO
   THROUGH 10, Inclusive,      $74,999.99 (DKT. 54)
16
               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1         Based on a review of the Stipulation Between the Parties to (1) Remand
 2 Action from Federal to State Court; and (2) Limit Plaintiff’s Available Recovery to
 3 $74,999.99 (“Stipulation” (Dkt. 54)), good cause has been shown for the requested
 4 relief. Therefore, the Stipulation is APPROVED as follows:
 5       x Plaintiff is not eligible for an award of punitive damages;
 6       x Plaintiff shall be limited in this action as to all parties to a total maximum
 7          recovery of no more than $74,999.99, excluding interest and costs; and
 8       x Notwithstanding any verdict or award by the jury in this action, Plaintiff will
 9          not collect more than the maximum agreed-upon dollar figure of $74,999.99,
10          excluding interest and costs.
11
12         Because there is no longer subject-matter jurisdiction over this action, it is
13 remanded to the Los Angeles Superior Court, at its Stanley Mosk Courthouse, as
14 Case No. BC715653.
15
16 IT IS SO ORDERED.
17
18
     Dated: February 27, 2020               _________________________________
19
                                            John A. Kronstadt
20                                          United States District Judge
21
22
23
24
25
26
27
28
